Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet side”, “outlet side”, “cyclonic filtering arrays”, “inlet section”, “outlet section” and “common side” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner has consulted the Specification passages identified by Appellant, figs. 2-5 and corresponding written description, and find no disclosure (no reference number) therein that evinces possession of “inlet side”, “outlet side”, “cyclonic filtering arrays”, “inlet section” and “outlet section”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hovex (EP 1063017).
As regarding claim 1, Hovex discloses the claimed invention for an air-filter (abstract, fig. 1) comprising: at least one housing (1, 4 and cover element 5) configured for placement within an airflow system ([0019] and [0022]; fig. 1), each housing including: a plurality of sides (fig. 1; no number) includes an air inlet side (left side portion of fig. 1; [0019]) and an air outlet side (right side portion of fig. 1); a plurality of isolated compartments (formed between chamber elements 3 and cyclone supports 4 and plate 2) arranged within the housing ([0019] and [0022]; fig. 1); and a plurality of cyclonic filtering arrays (7/7a mounted on plate 2; [0019] and [0028]), each being individually accessible via removal of a common side (about 10 and 44, top to bottom of fig. 1) of the housing , wherein: at least one array divides a respective compartment (figs. 1, 6 and 7; no number) into an inlet section (2nd chamber 20; [0019]) and an outlet section (1st chamber 21), the air inlet side of the filter includes a plurality of air inlets (feed opening 14e of fig. 6), each configured to provide an airflow into a respective inlet section of a respective compartment ([0028]), the air outlet side of the filter includes a plurality of air outlets (overflow 40 of fig. 6), each configured to communicate an airflow out of a respective outlet section of a respective compartment ([0019]), and each and every array is configured: with a plurality of organized, attached cyclonic separator elements (7a, [0028] and fig. 6); to fit within a respective compartment such that an airflow flowing from the inlet section of the compartment to the outlet section of the compartment, flows exclusively by passing from inlets of the cyclonic elements to outlets of the cyclonic elements ([0019] and [0028]); and movement in and out of a respective compartment by removal of the common side (by removing the ‘arbitrary’ 44 and 10 of fig. 1 as referring to ‘common side’ would remove the respective compartment in and out).
As regarding claim 7, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein each array includes an array perimeter which mates ([0018]-[0036] and figs. 1-10) with an inside compartment perimeter of a respective compartment.
As regarding claim 8, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein an array is configured to mate with a respective compartment via a mating means ([0018]-[0036] and fig. 6).
As regarding claim 9, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein the mating means comprises at least one of: a seal, a channel arranged on at least one of the inside perimeter of each compartment and each array perimeter, and a guide arranged on the remaining one of each inside perimeter and each array perimeter, wherein each channel is configured to mate with a respective guide ([0018]-[0036] and fig. 6).
As regarding claim 10, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein each inlet section of each compartment is configured to receive the airflow from a respective inlet side of the housing (figs. 1 and 6).
As regarding claim 11, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein each outlet section of each compartment is configured to expel the airflow from a respective outlet side of the housing (figs. 1 and 6).
As regarding claim 12, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention for wherein the airflow system (figs. 1 and 6) comprises an HVAC system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hovex (EP 1063017) as applied to claim 1 above, and further in view of Kopec et al (US 20030057151; herein after Kopec).
As regarding claim 3, Hovex discloses all of limitation as set forth above.  Hovex discloses the claimed invention except for wherein at least one housing, inlet side, and outlet side is configured to connect with a corresponding side of an adjacently placed housing, such that a plurality of housings can be assembled together to at least one of increase capacity or air flow of the filter.  Kopec teaches wherein at least one housing, inlet side, and outlet side is configured to connect with a corresponding side ([0029]-[0039] and figs. 1-5) of an adjacently placed housing, such that a plurality of housings can be assembled together to at least one of increase capacity or air flow of the filter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein at least one housing, inlet side, and outlet side is configured to connect with a corresponding side of an adjacently placed housing, such that a plurality of housings can be assembled together to at least one of increase capacity or air flow of the filter as taught by Kopec in order to enhance air filter performance.
As regarding claim 4, Hovex as modified discloses all of limitation as set forth above.  Hovex as modified discloses the claimed invention for wherein housings are assembled together: via fixed or removable attachment, and/or are configured for stacked or tiled arrangement (Kopec - [0029]-[0039] and figs. 1-5).
As regarding claim 5, Hovex as modified discloses all of limitation as set forth above.  Hovex as modified discloses the claimed invention for wherein a plurality of housings are connected such that airflow through each is conducted in parallel (Kopec - [0029]-[0039] and figs. 1-5).
As regarding claim 6, Hovex as modified discloses all of limitation as set forth above.  Hovex as modified discloses the claimed invention for wherein a plurality of housings are connected such that air cannot flow through any gaps between them (Kopec - [0029]-[0039] and figs. 1-5).
Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.
Applicant’s remark argues that Hovex fails to disclose or teach or suggest there is a common side which, when removed, each and every array can be moved in and out of a respective compartment without having to remove arrays from other compartments.
Examiner respectfully disagrees.
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “without having to remove arrays from other compartments”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Hovex clearly discloses or teaches or suggests there is a common side which, when removed, each and every array (fig. 6) can be moved in and out of a respective compartment (figs. 6-7).
Therefore, Hovex discloses or teaches or suggests there is a common side which, when removed, each and every array can be moved in and out of a respective compartment without having to remove arrays from other compartments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773